                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

GLEN THOMAS DOTSON                                                    PETITIONER

V.                              NO. 4:19-CV-00828-JM-JTR

DEWAYNE HENDRIX,
Warden, FCI-Low, Forrest City                                        RESPONDENT




                                       JUDGMENT

      Consistent with the Order entered separately today, this case is DISMISSED

WITHOUT PREJUDICE. All relief sought is denied, and the case is closed.

      Dated this 16th day of March, 2020.



                                              ___________________________________
                                                 UNITED STATES DISTRICT JUDGE
